FARMER, Judge.
A prisoner serving a life sentence for his conviction of first degree murder challenges in a collateral attack the effectiveness of his trial counsel. He contends in part that his lawyer failed to call two witnesses who would have testified that a co-defendant actually did the killing and coerced him to assist in covering-up the crime. His lawyer, he adds, told him that he could call the witnesses, both of whom had records, at a new trial after a reversal on appeal.
Unfortunately the trial court’s summary denial of his rule 3.850 motion fails to have any attachments showing conclusively that movant is entitled to no relief; nor did the order conclude that the motion is insufficient.
We reverse and remand for an evidentia-ry hearing or for attachment of those portions of the record conclusively demonstrat*1131ing that movant cannot possibly prevail on his motion.
REVERSED AND REMANDED WITH DIRECTIONS.
GUNTHER, J., concurs.
POLEN, J., concurs specially with opinion.